Citation Nr: 1522100	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-44 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to September 1995.  

This matter comes to the Board of Veterans; Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas.  During the course of the appeal, the claims file was permanently transferred to the RO in Oakland, California, which now has jurisdiction over the claim on appeal.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran a VA examination to evaluate the current severity of her service-connected migraine headaches, as the last VA examination was conducted in October 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected migraine headaches.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.

2.  After all available records have been associated with the Veteran's electronic file, schedule the Veteran for a VA examination by an appropriate physician to determine the nature and severity of her service-connected migraine headaches.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

The examiner should clarify whether the Veteran's headaches are manifested by the following:

(a) characteristic prostrating attacks occurring on average once a month over the last several months, or

(b) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The examiner is advised that the Veteran is competent to report her symptoms and that her reports must be considered in formulating the requested opinion.

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

3.  After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and her representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




